DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to Applicant’s Amendment filed on 7/20/2022.
Claims 1-6, 8-15, 17-18 and 20-23 are presented for examination. Claims 1-3, 6, 15 and 18 have been amended. Claims 21-23 have been added. Claims 7, 16 and 19 have been cancelled.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitake et al. (JP 3866448 B2-English translation is provided by Google Patents, hereafter Yoshitake) in view of Killamsetti et al. (US 20190317667 A1, hereafter Killamsetti), Bhatia et al. (US 20060259907 A1, hereafter Bhatia) and Masuda et al. (JP 3832543 B2, hereafter Masuda. Note: English translated version is provided by Google Patents).
Yoshitake, Killamsetti and Bhatia were cited on the previous office action.

Regarding to Claim 1. Yoshitake discloses: An apparatus comprising:
at least one processing device comprising a processor coupled to a memory; the at least one processing device being configured (see Figs. 15, 17, [0107]-[0108], [0137]-[0138], [0142]. It is well-known and understood for shared file management apparatus/device 1501 as claimed apparatus having at least one processing device comprisesing a processor coupled to a memory being configured to the functionalities described at [0107]-[0108] and some other functionalities described at [0119] and [0122]-[0126]): 
to maintain a file operation request list having a plurality of entries corresponding to respective file operation requests, a given such entry identifying at least a sender component and one or more associated component resources to be released responsive to a failure of the sender component (see Figs. 15, 17, [0119], [0122]-[0126] and [0138]; “if another execution unit holds the file lock, the second execution unit waits for the file lock to be released”, “The shared file management apparatus 1501 (FIG. 15) sets an owner 1701b indicating the execution unit (thread) holding the file lock corresponding to the file lock word 1701a in the file control table 1701 for managing each file” and “indicates a wait resource 1703a that is information for specifying a target that the execution unit is waiting for in the thread control table 1703 that manages each execution unit (thread)”, “One of the following settings is performed for the waiting resource 1703a and the type 1703b. 1. When waiting for the release of a file lock” and “each file control table 2002”. The multiple file control tables together can be considered as completed data structure or table/list contains lock control information for the requests or execution units/threads. Note: although [0122]-[0126] describes multiple tables or lists, however such tables/lists are linked, and thus it is well-known and understood that such multiple tables/lists can be considered as entry information for same request. Also see “the data written based on the data write request to the file by the user program” from [0025], “receives file operation requests from the client units” from [0042] and “the request source (see step 904 in FIG. 9), when the client unit 102 of any node 101 responds that there is a file access” from [0071]); 
to detect a failure of a particular one of a plurality of sender components (see [0138]; “When a transaction is canceled due to detection of a deadlock condition or an error of the request source during the transaction processing”);  
to access the file operation request list to determine one or more associated component resources to be released (see [0122]-[0126] and [0138]; “indicates a wait resource 1703a that is information for specifying a target that the execution unit is waiting for in the thread control table 1703 that manages each execution unit (thread)”, “One of the following settings is performed for the waiting resource 1703a and the type 1703b. 1. When waiting for the release of a file lock” and “At the same time, by searching each file control table 2002 connected to the file lock queue 2001 that exists for each thread, all file locks that have been acquired and released in the course of the transaction are released”. If corresponding file lock is released, the corresponding waiting resources indicated by 1703a are also released, and thus access the file control table to determine which file lock should be released would also include determining which corresponding waiting resources are also released ); 
to release the one or more associated component resources (see [0122]-[0126], [0138] and the analysis related to relationship of releasing a file lock and releasing corresponding waiting resources explained above);
wherein maintaining the file operation request list comprises: 
receiving input-output requests (see [0042] from Yoshitake; “receives file operation requests from the client units”).

Yoshitake does not disclose: the file operation requests are synchronous replication input-output request (and thus the file operation request list is synchronous replication input-output request list); and to update the synchronous replication input-output request list by marking the one or more associated component resources as released;
wherein maintaining the synchronous replication input-output request list comprises:
for each of the received input-output requests:
determining if the input-output request is a synchronous replication input-output request; and
responsive to the input-output request being a synchronous replication input-output request, creating a corresponding entry in the synchronous replication input-output request list. 

However, Killamsetti discloses: at least one processing device being configured: to perform synchronous replication input-output operations via the sender component of a synchronous replication input-output request obtains address lock on the storage locations and the other synchronous replication input-output requests attempts to access the same storage locations would wait to obtain the particular address lock (see [0011], [0048]-[0051] and [0065]; “When performing synchronous replication, when a user performs a write operation to a segment of an upstream volume, which is synchronized with a downstream volume that is used to store a copy of the data held on the upstream volume” and “the controller 220 uses ‘locks’ on the address space of a volume, relating to a portion of the upstream volume 235, to determine the frozen region 180 and to prevent new data from being written into or out of the respective persistent storage 265 by the host system 210, while that portion 180 of the upstream volume 235 is being replicated to the downstream volume 250. In effect, the controller 220 uses locks to indicate storage locations, and thereby delimit locked regions of the upstream volume, for which write requests cannot be accepted by the first storage apparatus 215”, emphasis added). 
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the file operation transactions controlled by file locks from Yoshitake by including IO operation transactions required by synchronous replication input-output requests and controlled by address locks on the storage locations from Killamsetti, and thus the combination of Yoshitake and Killamsetti would disclose features of maintaining a synchronous replication input-output requests and one or more address locks held by the corresponding synchronous replication input-output request, since it is well-known and understood that synchronous replication is one of the specific file or data objection operation works on storage locations. 

Furthermore, Bhatia discloses: a method of releasing an address lock associated with a thread execution comprises updating a release status filed to be marked to indicate one or more component resources associated with a corresponding thread execution are released (see Fig. 4, [0026]-[0029]; “When the shared resource is available (e.g., the resource lock is released), an entry in the address table 400 corresponding to the resource lock may be updated, e.g., by invalidating the lock value or writing a "0" to the corresponding State field 440”. Also see [0003]-[0004]).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the entries of synchronous replication input-output request list from the combination of Yoshitake and Killamsetti by including a resource lock table having entries indicating whether a corresponding resource is locked or unlock from Bhatia, and thus the combination of Yoshitake, Killamsetti and Bhatia would disclose the limitation of “to update the synchronous replication input-output request list by marking the one or more associated component resources as released”, since it would provide a resource lock data structure to clearly indicate lock state of a corresponding resource (see Fig. 4 and [0026]-[0029] from Bhatia).

In addition, Masuda discloses: wherein maintaining the synchronous [replication input-output] request list comprises:
receiving requests; for each of the received requests: determining if the request is a synchronous request; and responsive to the request being a synchronous request, creating a corresponding entry in the synchronous request list (see [0007]; “determining whether the command transmitted from the computer through the communication path is a synchronous command or an asynchronous command, and when the determination result is a synchronous command, Register the communication path of the computer that sent the synchronization command in the registration table in the coupling device”. Also see “a plurality of computers (11 to 13) that transmit and receive commands” from [0009] for receiving multiple commands or requests).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the process of creations of entry in the synchronous replication input-output request list from the combination of Yoshitake, Killamsetti and Bhatia by including registering related components only at corresponding table based on the corresponding command or request is synchronous type of command or asynchronous type of commands from Masuda, and thus the combination of Yoshitake, Killamsetti, Bhatia and Masuda would disclose the missing limitation from Yoshitake, Killamsetti and Bhatia (note: Masuda only discloses adding certain entries to synchronous command related table when a corresponding command is determined to be a synchronous type of command; however the combination of Yoshitake, Killamsetti and Bhatia already discloses the synchronous type of command or request is synchronous replication IO request. In this way, the new combination would disclose the feature of adding entries to the synchronous replication input-output request list when a received IO request is determined to be synchronous replication IO type of request), it would provide an organized mechanism to managing different types of requests via different request lists based on the type of particular request (see “the synchronous command communication path and the asynchronous command communication path may be registered” from [0012] of Masuda).

Regarding to Claim 2, the rejection of Claim 1 is incorporated and further the combination of Yoshitake, Killamsetti, Bhatia and Masuda discloses: wherein the at least one processing device comprises at least a portion of a storage controller of a source storage system (see [0029], [0035] and [0042] from Killamsetti; “The controller 220 controls the transfer of data from the upstream volume 235 to the downstream volume 270”), the source storage system being configured to participate in a synchronous replication process with a target storage system (see [0011] and [0042] from Killamsetti; “The controller 220 controls the transfer of data from the upstream volume 235 to the downstream volume 270”), and wherein the synchronous replication input-output requests are generated as part of the synchronous replication process (see [0011], [0042] and [0048] from Killamsetti; “the controller 220 uses locks to indicate storage locations, and thereby delimit locked regions of the upstream volume, for which write requests cannot be accepted by the first storage apparatus 215”. Note: the executions of IO operations or processes are performed in response to the corresponding IO requests, and thus the generation of the IO requests are part of the IO operations/processes).

Regarding to Claim 6, the rejection of Claim 1 is incorporated and further the combination of Yoshitake, Killamsetti, Bhatia and Masuda discloses: wherein the given entry of the synchronous replication input-output request list comprises respective fields identifying at least the sender component and the one or more associated component resources to be released responsive to a failure of the sender component (see Figs. 15, 17, [0119], [0122]-[0126] and [0138] from Yoshitake; “The shared file management apparatus 1501 (FIG. 15) sets an owner 1701b indicating the execution unit (thread) holding the file lock corresponding to the file lock word 1701a in the file control table 1701 for managing each file” and “indicates a wait resource 1703a that is information for specifying a target that the execution unit is waiting for in the thread control table 1703 that manages each execution unit (thread)”), and a release status field indicating whether or not the one or more associated component resources have been released, and wherein updating the synchronous replication input-output request list by marking the one or more associated component resources as released comprises updating the release status field (see the analysis of Claim 1 for releasing the resource/file lock also releasing the corresponding resource indicated by 1703a, i.e., claimed associated component resources. Also see [0029] from Bhatia; “When the shared resource is available (e.g., the resource lock is released), an entry in the address table 400 corresponding to the resource lock may be updated, e.g., by invalidating the lock value or writing a "0" to the corresponding State field 440”).

Regarding to Claim 14, the rejection of Claim 1 is incorporated and further the combination of Yoshitake, Killamsetti, Bhatia and Masuda discloses: wherein the one or more associated component resources to be released responsive to a failure of the sender component comprise at least one of: one or more buffers used in communicating with the sender component; and one or more data structures utilized in conjunction with interaction with the sender component (see [0123] from Yoshitake, [0057] and [0065] from Killamsetti; “indicates a wait resource 1703a that is information for specifying a target that the execution unit is waiting for in the thread control table 1703 that manages each execution unit (thread)”, “One of the following settings is performed for the waiting resource 1703a and the type 1703b. 1. When waiting for the release of a file lock”, “the new data may be held in the second data buffer 245 until such time as the locked region becomes unlocked” and “the controller 255 implements range locks on the second data buffer 280”. Thereby, the associated component resource to be released responsive to a failure of the sender component comprises at least one or more buffers used in communicating with the sender component).

Regarding to Claim 15, Claim 15 is a method claim corresponds to system Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Regarding to Claim 18, Claim 18 is a product claim corresponds to system Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Claims 3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitake et al. (JP 3866448 B2-English translation is provided by Google Patents, hereafter Yoshitake) in view of Killamsetti et al. (US 20190317667 A1, hereafter Killamsetti), Bhatia et al. (US 20060259907 A1, hereafter Bhatia) and Masuda et al. (JP 3832543 B2, hereafter Masuda. Note: English translated version is provided by Google Patents) and further in view of Roos et al. (US 20090187696 A1, hereafter Roos).
Yoshitake, Killamsetti, Bhatia and Roos were cited on the previous office action.

Regarding to Claim 3, the rejection of Claim 1 is incorporated and further the combination of Yoshitake, Killamsetti, Bhatia and Masuda discloses: wherein the at least one processing device comprises a particular one of a plurality of storage nodes of a distributed storage system (see Fig. 2 and [0030] from Killamsetti; “The first storage apparatus 215 further comprises persistent storage 230, for example, comprising one or more persistent storage devices, 232A, . . . , 132N”).
The combination of Yoshitake, Killamsetti, Bhatia and Masuda does not disclose: each such storage node comprising a set of processing modules configured to communicate with corresponding sets of processing modules on other ones of the storage nodes, the sets of processing modules of the storage nodes of the distributed storage system collectively comprising at least a portion of a storage controller of the distributed storage system.
However, Roos discloses: a plurality of storage nodes of a distributed storage system,  each such storage node comprising a set of processing modules configured to communicate with corresponding sets of processing modules on other ones of the storage nodes, the sets of processing modules of the storage nodes of the distributed storage system collectively comprising a least a portion of a storage controller of the distributed storage system (see Fig. 2, [0036]-[0037]; “Each DIMM 100-102 comprises a local storage controller SCL” and “the local storage controllers SCL are connected so as to form a serial data link to the global storage controller SC”. Such configuration makes each of the local storage controllers collectively working as a part of the storage controller of the whole storage system).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the local storage devices 232A-232N and 268A-268N from the combination of Yoshitake, Killamsetti, Bhatia and Masuda by including the local storage controller of each storage node can communicated to other local storage controller and a system storage controller of a storage system from Roos, since it would provide a detail of lower level system architecture for each storage node at a storage system to reduce the workload of the system storage controller (note: for reference Killamsetti in addition to controller 220, the subsystem 230 having multiple storage nodes also include a subsystem storage controller, see “a subsystem having its own processor or controller (not shown in the present example), which controls the storage operations of the persistent storage 230 under the supervision of the apparatus controller 220” from [0030]. With the configuration of each storage node would include own local storage controller, such system architecture would reduce the workload of “its own processor or controller”).

Regarding to Claim 21, the rejection of Claim 18 is incorporated and further Claim 21 is a product claim corresponds to system Claim 3 and is rejected for the same reason set forth in the rejection of Claim 3 above.

Claims 4-5 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitake et al. (JP 3866448 B2-English translation is provided by Google Patents, hereafter Yoshitake) in view of Killamsetti et al. (US 20190317667 A1, hereafter Killamsetti), Bhatia et al. (US 20060259907 A1, hereafter Bhatia), Masuda et al. (JP 3832543 B2, hereafter Masuda. Note: English translated version is provided by Google Patents) and Roos et al. (US 20090187696 A1, hereafter Roos) and further in view of Vartti et al. (US 5678026 A, hereafter Vartti).
Yoshitake, Killamsetti, Bhatia, Roos and Vartti were cited on the previous office action.

Regarding to Claim 4, the rejection of Claim 3 is incorporated, the combination of Yoshitake, Killamsetti, Bhatia, Masuda and Roos does not discloses: wherein the synchronous replication input-output request list is maintained by a particular one of the processing modules of the sets of processing modules of the respective storage nodes of the distributed storage system and the sender components comprise respective other ones of the processing modules of the sets of processing modules of the respective storage nodes of the distributed storage system.

However, Vartti discloses: wherein the IO request list is maintained by a particular one of the processing modules of the sets of processing modules of the respective storage nodes of the distributed storage system (see Figs. 1, 5, lines 19-26 of col. 15; “If the local requester wants to lock the same address that the remote requester is releasing and there are no other requesters waiting to lock the address, the Lock Register Control of the local Storage controller detects this condition and grants the lock to the local requester”. The lock for local lock request is granted by the local storage controller, i.e., the IO request list maintained by the particular local storage controller which is a particular one of the processing module) and the sender components comprise respective other ones of the processing modules of the sets of processing modules of the respective storage nodes of the distributed storage system (see Figs. 1, 8, lines 58-3 of cols. 15-16; “the actions taken in Storage Controller 1 for the local Lock Request from IP1”. The lock request is from IP1 which is other processing module in addition to the local storage controller 1).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the lock mechanism on storage address controlled by controller 220 (see [0048] from Killamsetti) from the combination of Yoshitake, Killamsetti, Bhatia, Masuda and Roos by including the process of granting local lock request that is from a local processing module by a local storage module from Vartti, and thus the combination of Yoshitake, Killamsetti, Bhatia, Masuda, Roos and Yartti would disclose the missing limitations from the combination of Yoshitake, Killamsetti, Bhatia, Masuda and Roos, since it would further reducing the workload of the supervisor storage controller via granting local lock requests and maintaining local lock registers including information of address that are locked or waiting to be locked by the respective requesters and an identifier for the requester currently having the resource lock (see lines 47-49 of col. 2, lines 15-19 of col. 7, lines 19-26 of col. 15 from Yartti).

Regarding to Claim 5, the rejection of Claim 3 is incorporated, the combination of Yoshitake, Killamsetti, Bhatia, Masuda and Roos does not disclose: wherein each of at least a subset of the processing modules of the sets of processing modules of the respective storage nodes of the distributed storage system maintains a separate corresponding synchronous replication input-output request list for that processing module.
However, Vartti discloses: wherein each of at least a subset of the processing modules of the sets of processing modules of the respective storage nodes of the distributed storage system maintains a separate corresponding IO request list for that processing module (see Figs. 1, 5, lines 47-49 of col. 2, lines 15-19 of col. 7, lines 19-26 of col. 15; “If the local requester wants to lock the same address that the remote requester is releasing and there are no other requesters waiting to lock the address, the Lock Register Control of the local Storage controller detects this condition and grants the lock to the local requester”. Also see lines 11-15 of col. 4; “Each lock register in the set is associated with a respective one of the local and remote processors and indicates which address is locked by the respective processor”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the lock mechanism on storage address controlled by controller 220 (see [0048] from Killamsetti) from the combination of Yoshitake, Killamsetti, Bhatia, Masuda and Roos by including the process of granting local lock request that is from a local processing module by a local storage module from Vartti, and thus the combination of Yoshitake, Killamsetti, Bhatia, Masuda, Roos and Vartti would disclose the missing limitations from the combination of Yoshitake, Killamsetti, Bhatia, Masuda and Roos, since it would further reducing the workload of the supervisor storage controller via granting local lock requests and maintaining local lock registers including information of address that are locked or waiting to be locked by the respective requesters and an identifier for the requester currently having the resource lock (see lines 47-49 of col. 2, lines 15-19 of col. 7, lines 19-26 of col. 15 from Vartti).

Regarding to Claim 22, the rejection of Claim 21 is incorporated and further Claim 22 is a product claim corresponds to system Claim 4 and is rejected for the same reason set forth in the rejection of Claim 4 above.

Regarding to Claim 23, the rejection of Claim 21 is incorporated and further Claim 23 is a product claim corresponds to system Claim 5 and is rejected for the same reason set forth in the rejection of Claim 5 above.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitake et al. (JP 3866448 B2-English translation is provided by Google Patents, hereafter Yoshitake) in view of Killamsetti et al. (US 20190317667 A1, hereafter Killamsetti), Bhatia et al. (US 20060259907 A1, hereafter Bhatia), Masuda et al. (JP 3832543 B2, hereafter Masuda. Note: English translated version is provided by Google Patents) and further in view of Chapman et al. (US 6594774 B1, hereafter Chapman).
Yoshitake, Killamsetti, Bhatia and Chapman were cited on the previous office action.

Regarding to Claim 8, the rejection of Claim 1 is incorporated and further the combination of Yoshitake, Killamsetti, Bhatia and Masuda discloses: wherein maintaining the synchronous replication input-output request list comprises: determining if the corresponding sender component has failed (see [0138] from Yoshitake; “When a transaction is canceled due to detection of a deadlock condition or an error of the request source during the transaction processing”); wherein responsive to an affirmative determination that the corresponding sender component has failed, its one or more associated component resources are released and the synchronous replication input-output request list is updated (see [0119] and [0136]-[0138] from Yoshitake; As explained at the rejection of Claim 1. If the file locks or the address locks are released, then the associated resources indicated by 1703a waiting for the file or address locks to be released are also released from the lock waiting status. Also see Fig. 4 and [0029] from Bhatia; “When the shared resource is available (e.g., the resource lock is released), an entry in the address table 400 corresponding to the resource lock may be updated, e.g., by invalidating the lock value or writing a "0" to the corresponding State field 440”).

The combination of Yoshitake, Killamsetti, Bhatia and Masuda does not disclose: periodically scanning through the entries of the list; and for each of the entries of the list: determining if the corresponding sender component has failed.
However, Chapman discloses: periodically scanning through the entries of the list; and for each of the entries of the list: determining if the corresponding object or component has failed (see lines 51-55 of col. 5 and lines 8-10 of col. 11; “Checkup thread 164 wakes up at regular or irregular intervals to check on the operational status (the “health”) of the objects in the system “ and “Checkup thread 164 then iterates through the list of registered processes from registration database 144 of FIG. 2 to determine whether any have failed (steps 254-260)”. The checkup thread are waked up at regular intervals to determine the corresponding object or component of the entries of the list has failed or not, i.e., periodically scanning through the entries of the list to determine whether if a corresponding object or component has failed ); wherein responsive to an affirmative determination that the corresponding object or component has failed, one or more corresponding operation is performed (see lines 63-2 of cols. 11-12; “checkup thread 164 also sets a flag or other indicator (if not already set by update thread 166) in running object list 148 that will be detected by recovery thread 170”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the process of detecting an error of the request source during the transaction processing from the combination of Yoshitake, Killamsetti, Bhatia and Masuda by including periodically running object health checkup process from Chapman, and thus the combination of Yoshitake, Killamsetti, Bhatia, Masuda and Chapman would disclose the missing limitations from the combination of Yoshitake, Killamsetti, Bhatia and Masuda, since it would provide an automatic object health check to notify there is failed object or not in a periodic manner. 

Regarding to Claim 9, the rejection of Claim 8 is incorporated and further the combination of Yoshitake, Killamsetti, Bhatia, Masuda and Chapman discloses: wherein the periodic scanning is performed in each of a plurality of iterations triggered in accordance with respective iteration intervals (see lines 51-55 of col. 5 and lines 8-10 of col. 11 from Chapman; “Checkup thread 164 wakes up at regular or irregular intervals to check on the operational status (the “health”) of the objects in the system” and “Checkup thread 164 then iterates through the list of registered processes from registration database 144 of FIG. 2 to determine whether any have failed (steps 254-260)”. The checkup thread performs the periodic scanning at regular interval, i.e., in each of a plurality of iterations triggered in accordance with respective iteration intervals).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshitake et al. (JP 3866448 B2-English translation is provided by Google Patents, hereafter Yoshitake) in view of Killamsetti et al. (US 20190317667 A1, hereafter Killamsetti), Bhatia et al. (US 20060259907 A1, hereafter Bhatia), Masuda et al. (JP 3832543 B2, hereafter Masuda. Note: English translated version is provided by Google Patents) and Chapman et al. (US 6594774 B1, hereafter Chapman) and further in view of Loher et al. (US 20170012869 A1, hereafter Loher).
Yoshitake, Killamsetti, Bhatia, Chapman and Loher were cited on the previous office action.

Regarding to Claim 10, the rejection of Claim 9 is incorporated, the combination of Yoshitake, Killamsetti, Bhatia, Masuda and Chapman does not disclose: wherein the iteration intervals are on the order of 100 milliseconds.
However, Loher discloses: wherein the iteration intervals for monitoring conditions of objection are on the order of 100 milliseconds.
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the regular intervals for waking up the checkup thread for periodically scanning the IO request list to determine whether there is a failed sender component or not from the combination of Yoshitake, Killamsetti, Bhatia, Masuda and Chapman by including periodically running process of monitoring object condition on the order of 100 milliseconds from Loher, and thus the combination of Yoshitake, Killamsetti, Bhatia, Masuda, Chapman and Loher would disclose the missing limitations from the combination of Yoshitake, Killamsetti, Bhatia, Masuda and Chapman, since it is well-known and understood to setting periodic monitoring process in a particular periodic interval.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshitake et al. (JP 3866448 B2-English translation is provided by Google Patents, hereafter Yoshitake) in view of Killamsetti et al. (US 20190317667 A1, hereafter Killamsetti), Bhatia et al. (US 20060259907 A1, hereafter Bhatia), Masuda et al. (JP 3832543 B2, hereafter Masuda. Note: English translated version is provided by Google Patents) and Chapman et al. (US 6594774 B1, hereafter Chapman) and further in view of Czezatke et al. (US 20170116302 A1, hereafter Czezatke).
Yoshitake, Killamsetti, Bhatia, Chapman and Czezatke were cited on the previous office action.

Regarding to Claim 11, the rejection of Claim 8 is incorporated and further the combination of Yoshitake, Killamsetti, Bhatia, Masuda and Chapman discloses: between successive iterations of the periodic scanning responsive to successful completion of synchronous replication of their respective corresponding input-output requests (see [0114] from Yoshitake and lines 51-55 of col. 5 from Chapman; “the request processing is completed normally, that is, until the so-called transaction is completed. When the transaction ends normally” and “Checkup thread 164 wakes up at regular or irregular intervals to check on the operational status (the “health”) of the objects in the system” It is well-known and understood that at certain embodiments, there are some situations of at least two synchronous replication IO requests/transactions can be successfully completed between successive iterations of the period scanning discussed at Chapman).
The combination of Yoshitake, Killamsetti, Bhatia, Masuda and Chapman does not disclose: wherein multiple entries of the synchronous replication input-output request list are removed between successive iterations of the periodic scanning.
However, Czezatke discloses: removing a corresponding entry from the IO operation request list responsive to successful completion of IO operation (see [0034]; “the master node maintains a data structure (e.g., a list or a tree) that contains a record of every in-flight operation managed by the master node” and “When a new operation is received by the master, the master adds an entry to the data structure for the newly received operation and sends a request with the newly received operation to the replicas. When the operation is completed, the entry is removed from the data structure”). 
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the management of the synchronous replication input-output request list from the combination of Yoshitake, Killamsetti, Bhatia, Masuda and Chapman by including process of removing corresponding entries from the IO request operation list in response to a corresponding IO request operation is completed from Czezatke, and thus the combination of Yoshitake, Killamsetti, Bhatia, Masuda, Chapman and Czezatke would disclose the missing limitations from the combination of Yoshitake, Killamsetti, Bhatia, Masuda and Chapman (at the combination system, when there are at least two synchronous replication IO requests are successful completed between successive iterations of the periodic scanning, there are multiple entries of the synchronous replication input-output request list are removed between successive iterations of the periodic scanning), since it would provide a well-known mechanism of avoiding the IO request operation list keeps growing to take a lot of storage space via removing corresponding information in response to corresponding IO request operations are completed. 

Claims 12, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitake et al. (JP 3866448 B2-English translation is provided by Google Patents, hereafter Yoshitake) in view of Killamsetti et al. (US 20190317667 A1, hereafter Killamsetti), Bhatia et al. (US 20060259907 A1, hereafter Bhatia) and Masuda et al. (JP 3832543 B2, hereafter Masuda. Note: English translated version is provided by Google Patents) and further in view of Czezatke et al. (US 20170116302 A1, hereafter Czezatke).
Yoshitake, Killamsetti, Bhatia and Czezatke were cited on the previous office action.

Regarding to Claim 12, the rejection of Claim 1 is incorporated and further the combination of Yoshitake, Killamsetti, Bhatia and Masuda discloses: wherein maintaining the synchronous replication input-output request list comprises: receiving an indication that synchronous replication of a particular input-output request has successfully completed (see [0114] from Yoshitake; “the request processing is completed normally, that is, until the so-called transaction is completed. When the transaction ends normally”).
The combination of Yoshitake, Killamsetti, Bhatia and Masuda does not disclose: responsive to the received indication, removing a corresponding entry from the synchronous replication input-output request list.
However, Czezatke discloses: receiving an indication that IO operation of a particular input-output request has successfully completed, removing a corresponding entry from the IO operation request list (see [0034]; “the master node maintains a data structure (e.g., a list or a tree) that contains a record of every in-flight operation managed by the master node” and “When a new operation is received by the master, the master adds an entry to the data structure for the newly received operation and sends a request with the newly received operation to the replicas. When the operation is completed, the entry is removed from the data structure”). 
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the management of the synchronous replication input-output request list from the combination of Yoshitake, Killamsetti, Bhatia and Masuda by including process of removing corresponding entries from the IO request operation list in response to a corresponding IO request operation is completed from Czezatke, and thus the combination of Yoshitake, Killamsetti, Bhatia, Masuda and Czezatke would discloses the missing limitations from the combination of Yoshitake, Killamsetti, Bhatia and Masuda, since it would provide a well-known mechanism of avoiding the IO request operation list keeps growing to take a lot of storage space via removing corresponding information in response to corresponding IO request operations are completed.

Regarding to Claim 17, the rejection of Claim 15 is incorporated and further Claim 17 is a method claim corresponds to system Claim 12 and is rejected for the same reason set forth in the rejection of Claim 12 above.

Regarding to Claim 20, the rejection of Claim 18 is incorporated and further Claim 20 is a product claim corresponds to system Claim 12 and is rejected for the same reason set forth in the rejection of Claim 12 above.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshitake et al. (JP 3866448 B2-English translation is provided by Google Patents, hereafter Yoshitake) in view of Killamsetti et al. (US 20190317667 A1, hereafter Killamsetti), Bhatia et al. (US 20060259907 A1, hereafter Bhatia), Masuda et al. (JP 3832543 B2, hereafter Masuda. Note: English translated version is provided by Google Patents) and Czezatke et al. (US 20170116302 A1, hereafter Czezatke) and further in view of Wagle (US 20170039234 A1).
Yoshitake, Killamsetti, Bhatia, Czezatke and Wagle were cited on the previous office action.

Regarding to Claim 13, the rejection of Claim 12 is incorporated and further the combination of Yoshitake, Killamsetti, Bhatia, Masuda and Czezatke discloses: wherein removing a corresponding entry from the synchronous replication input-output comprises: checking a release status field of the corresponding entry; responsive to the release status field of the corresponding entry indicating that the one or more associated component resource have not been released, releasing the one or more associated component resources (see [0135] from Yoshitake, [0029] from Bhatia; “When the transaction ends normally … When the writing is completed, the lock for the entry in the corresponding buffer cache 1504 is released” and “When the shared resource is available (e.g., the resource lock is released), an entry in the address table 400 corresponding to the resource lock may be updated, e.g., by invalidating the lock value or writing a “0” to the corresponding State field 440”. The lock state field of a corresponding resource lock is changed from locked, i.e., not been released, to release state to indicate the corresponding resource lock and/or the associated resource are released);
removing the corresponding entry (see [0034] from Czezatke; “the master node maintains a data structure (e.g., a list or a tree) that contains a record of every in-flight operation managed by the master node” and “When the operation is completed, the entry is removed from the data structure”).
The combination of Yoshitake, Killamsetti, Bhatia, Masuda and Czezatke does not disclose: the removing the corresponding entry is performed responsive to the release status field of the corresponding entry indicating that the one or more associated component resources haven been released.
However, Wagle discloses: responsive to the one or more associated component resource have been released, removing the corresponding entry (see [0071]-[0074]; “the process of lock owner #1 releases the lock and removes the corresponding entry from the priority queue table” and “after the process of lock owner #2 releases its lock, the corresponding priority queue entry is deleted”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the process of the removing completed IO request from the synchronous replication input-output request list from the combination of Yoshitake, Killamsetti, Bhatia, Masuda and Czezatke by including process of removing entry of the lock/resource owner after the corresponding lock is released from Wagle, and thus the combination of Yoshitake, Killamsetti, Bhatia, Masuda, Czezatke and Wagle would discloses the missing limitations from the combination of Yoshitake, Killamsetti, Bhatia, Masuda and Czezatke, since it would provide a mechanism of ensuring a lock associated with a requestor/owner is actually free or released for other requestors/owners before removing the entry of the requestor/owner not long needs the lock. 

Response to Arguments
Applicant’s arguments, filed 7/20/2022, with respect to rejections of Claims 1-6, 8-15, 17-18 and 20 under 35 U.S.C. 103 have been full considered. New grounds of rejections were made based on the amended limitations at the independent claims. 
Furthermore, some of Applicant’s arguments are not persuasive. Such as, Applicant stated that reference Yoshitake describes feature of “file control tables 1701 or thread control tables 1703 that manages files or executions of threads, respectively”; however, such control tables are not a synchronous replication input-output request list, maintained by a processor, which contains a plurality of entries corresponding replication input-output requests as required (see 1st paragraph of page 13 from the Remarks). For this issue, Examiner did not used reference Yoshitake alone to teach the limitation having issue; it is clearly shown by the previous or current Office Action that feature of maintaining a synchronous replication input-output request list having a plurality of entries corresponding replication input-output requests was and is rejected by the combination of Yoshitake and Killamsetti instead of Yoshitake alone. As explained by Applicant, reference Yoshitake discloses file control tables 1701 or thread control tables 1703 which those tables are a type of file I/O operation request list having a plurality of entries corresponding to respective file I/O operation requests (see Figs. 15, 17, [0119], [0122]-[0126] and [0138] from Yoshitake). The differences between Yoshitake and the requirements from the claim are Yoshitake is silence about whether such file I/O operation requests can be synchronous replication I/O requests or not. However, reference Killamsetti is cited to provide evidence or proof to show that synchronous replication I/O requests are well-known type of file I/O operation requests to be performed by storage system. In this way, the combination of Yoshitake and Killamsetti would disclose the limitation having issue.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196